Order entered June 8, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00362-CR

                        JIMMY CARLOS SO, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 292nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F19-24857-V

                                     ORDER

      The reporter’s record is past due. When it was not timely filed, we notified

official court reporter Kelly Simmons and directed her to file the reporter’s record

by May 21, 2022. To date, the record has not been filed and we have had no

communication from Ms. Simmons.

      We ORDER the reporter’s record filed by June 29, 2022.

      We DIRECT the Clerk to send copies of this order to the Honorable

Brandon Birmingham, Presiding Judge, 292nd Judicial District Court; Kelly
Simmons, official court reporter, 292nd Judicial District Court; and counsel for all

parties.

                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE